Citation Nr: 1437262	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a low back disability (listed as lower back pain, residuals of an injury).  

In May 2007, the Veteran appeared at a personal hearing at the RO.  In January 2009, the Veteran appeared at a hearing before one of the undersigned Veterans Law Judges.  In May 2009, the Board remanded the issue of entitlement to service connection for a low back disability for further development.  In August 2011, the Veteran appeared at an additional hearing before the one of the undersigned Veterans Law Judges.  In June 2012, the Board remanded the issue of entitlement to service connection for a low back disability for further development.  


FINDING OF FACT

The Veteran's current low back disability did not manifest during service and is not related to any incident therein.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in May 2003, July 2005, and June 2007 satisfied the duty to notify provisions.  The June 2007 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a September 2012 supplemental statement of the case.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA treatment records, and private treatment records, have been obtained.  More recent VA treatment records were obtained pursuant to the Board's June 2012 remand.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in August 2012 also pursuant to the Board's remand.  The record does not reflect that this examination is inadequate for deciding this claim.  Thus, VA's duty to assist has also been met.

Analysis

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

The Veteran contends that he has a low back disability that is related to service.  He specifically maintains that he injured his low back during service when he fell on some ice on a hillside while carrying a 50 caliber weapon.  He reports that he was treated for low back problems during service, including with heating pads, and that x-rays were taken.  The Veteran essentially indicates he suffered a low back injury during service and that he has had low back problems since that time.  

The Veteran's service treatment records indicate that he was treated for low back problems on multiple occasions during service.  On a medical history form at the time of a June 1966 enlistment examination, the Veteran checked that he did not have recurrent back pain.  The reviewing examiner also did not refer to any low back problems.  The objective June 1966 enlistment examination included a notation that the Veteran's spine and other musculoskeletal systems were normal.  

An October 1966 treatment entry noted that the Veteran complained of lower back pain and neck pain.  No diagnoses were provided at that time.  Another October 1966 entry, the next day, indicated that the Veteran refused treatment and the case was closed.  A subsequent October 1966 x-ray report, as to the Veteran's lumbosacral spine, related an impression of a normal lumbosacral spine.  

A January 1967 treatment entry noted that the Veteran complained of low back pain and was told to return the next day.  An additional January 1967 entry indicated that the Veteran complained of back pain, with no findings.  The impression was probably no significant abnormality and malingering.  A subsequent January 1967 entry noted that the Veteran complained of low back pain.  A diagnosis was not provided at that time.  

A February 1967 treatment entry noted that the Veteran was evaluated for back pain and neck pain.  The Veteran reported a two year history following a car accident.  The examiner reported that an examination of the Veteran's back was negative, except for objective pain in the small of the back.  It was noted that x-rays, as to the Veteran's lumbosacral spine, were negative.  A diagnosis was not provided at that time.  A subsequent February 1967 treatment entry indicated that the Veteran complained of low back pain and that there were no findings.  He was prescribed Robaxin tablets.  

A March 1967 treatment entry noted that the Veteran complained of a sore back.  He stated that the pain was in the lower right side and the lumbar spine.  The impression was low back pain secondary to lordosis.  

On a medical history form at the time of the May 1968 separation examination, the Veteran checked that he had recurrent back pain.  The reviewing examiner indicated that the Veteran had recurring back pain occasionally.  The objective May 1968 separation examination report included a notation that the Veteran's spine and other musculoskeletal systems were normal.  

An chronic low back disability was not expressly diagnosed during the Veteran's period of service.  

Post-service private and VA treatment records show treatment for multiple disorders, including variously diagnosed low back problems.  For example, a June 2003 VA treatment entry noted that the Veteran reported that he had low back pain for four months.  The assessment included low back pain, cause unknown.  

A November 2003 VA treatment entry indicated that the Veteran presented with a complaint of low back pain.  The Veteran reported that his low back pain began after a fall on the ice in 1967.  He stated that the pain had become progressive and constant in nature over the past two to three years.  He described the pain as a dull ache that radiated up to his neck and right hand.  The assessment was mechanical back pain and right upper extremity weakness.  

A December 2003 VA treatment report noted that the Veteran complained of back pain that started as a result of a reported fall injury on ice while in the service.  The Veteran stated that his symptoms had been present off and on over the years and that they had progressively worsened, especially during the previous two to three years.  He described the pain as a dull ache that radiated to the right lower extremity more than to the left lower extremity.  The assessment included chronic low back pain secondary to lumbar degenerative joint disease, facet degenerative joint disease at L4-L5 and L5-S1, as well as epidural lipomatosis at L3 to caudal, with narrowing of the spinal canal.  Right lower extremity radiculopathy was also diagnosed.  

A January 2004 statement from S Goyal, M.D., noted that the Veteran was a truck driver by profession and that he had been his patient for the previously five years.  Dr. Goyal stated that he last saw the Veteran in November 2003, and that, during that visit, he complained of having pain in his lower back, both legs, and in his neck for previous several months.  It was noted that the Veteran reported that due to those pains, he had not been able to work for the previous four months.  Dr. Goyal indicated that the Veteran strongly felt that all of his pain was related to his service in the Army and that he should be given a permanent disability.  Dr. Goyal reported that magnetic resonance imaging (MRI) studies that the Veteran had with him showed generalized osteoarthritis, as well as some spinal stenosis in his cervical spine and lumbar spine.  Dr. Goyal maintained that he told the Veteran that he could not tell if his arthritis was service-related or not, and that it was unlikely that he could further his cause for a permanent disability.  

A July 2004 VA treatment entry noted that the Veteran had been receiving treatment in the pain clinic for management of his chronic low back pain.  It was noted that the Veteran reported that his chronic low back pain started secondary to a fall injury on the ice while he was in the service.  The assessment included chronic low back pain secondary to lumbar degenerative joint disease, facet degenerative joint disease at L4-L5 and L5-S1, epidural lipomatosis, and spinal canal stenosis.  

A November 2005 VA telephone visit report related that the Veteran had low back pain for thirty-seven years, status post a fall in 1967.  It was noted that the Veteran reported that the pain had progressively worsened over the past ten years.  A diagnosis was not provided.  

A September 2010 treatment report from the University of Texas, Southwestern Medical Center, indicated that the Veteran stated that his original back injury was in 1967 when he was carrying a machine gun when he slipped and fell with the gun.  He stated that the injury occurred in Germany.  The impression was an old type 3 odontoid fracture and mechanical back pain, with new onset whiplash.  

An August 2012 VA examination report included a notation that the Veteran's claim file was reviewed.  The Veteran reported that he suffered a low back injury in 1967.  He stated that he fell while carrying an M60.  He indicated that he was treated for lumbar pain at that time while he was still in the military.  The Veteran reported that the lumbar pain had increased over the years.  It was noted that the Veteran ran a tire company, and that he then ran his own trucking company for twenty-eight years.  The Veteran stated that he retired due to medical problems in 2003.  He indicated that he currently had pain over the lower lumbar midline, with associated pain in the paraspinal musculature, bilaterally.  The Veteran maintained that he had no radiculopathy.  It was noted that current MRI studies showed degenerative disc disease and degenerative joint disease without foramenal encroachment.  

The diagnosis was degenerative disc disease and degenerative joint disease of the lumbar spine.  The examiner indicated that the Veteran's low back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran was certainly seen for mechanical lumbar pain during active service.  The examiner stated that the separation history indicated that the Veteran had occasional back pain.  It was noted that three lumbar x-rays during the Veteran's active service indicated that there was no lumbar degenerative disc or joint disease.  The examiner reported that the Veteran was able to tolerate manual labor and commercial truck driving for many years after his discharge from the service.  The examiner maintained that the Veteran's current lumbar condition was the result of his long life and the chronic weight bearing on the lumbar disc mechanism.  The examiner stated that he knew of no medical authority or peer reviewed medical literature which supported the contention that mechanical lumbar strain could be causative to the development of, or accelerate the progression of, lumbar degenerative disease.  

The Board observes that there are multiple treatment reports that include notations that the Veteran reported that his current low back problems started during his period of service.  For example, the above noted November 2003, December 2003, July 2004, and November 2005 VA treatment records, as well as the January 2004 statement from Dr. Goyal and the September 2010 treatment report from the University of Texas, Southwestern Medical Center, all include a history provided by the Veteran that his low back pain began during service.  However, the Board notes that none of those treatment reports actually include an opinion by the respective examiners that the Veteran's current low back disability is related to his period of service.  In fact, Dr. Goyal specifically indicated that he could not tell the Veteran that his arthritis was service-related or not.  Therefore, the Board finds that those treatment reports with statements from the Veteran that his low back pain began in service, are not particularly probative in this matter.  See Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995) (noting that a claimant's subjective assertions, unenhanced by additional medical comment, do not constitute competent medical evidence merely because the transcriber happens to be a medical professional).  

The August 2012 VA examination report contains an expert medical opinion on the matter.  The examiner, after a review of the claims file, specifically indicated that the Veteran's low back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also stated that the Veteran's current lumbar condition was the result of his long life and the chronic weight bearing on the lumbar disc mechanism, and that he knew of no medical authority or peer reviewed medical literature which supported the contention that mechanical lumbar strain could be causative to the development of, or accelerate the progression of, lumbar degenerative disease.  The examiner reviewed the Veteran's claims file and provided an opinion with an accompanying rationale that specifically discussed the Veteran's medical history.  Therefore, the Board finds that the VA examiner's opinion is very probative in this matter as it is a persuasive opinion with a well-reasoned explanation that finds support in the record.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board notes that the probative evidence as a whole provides no continuity of symptomatology of arthritis of the low back since the Veteran's period of service.  38 C.F.R. § 3.303(b).  Although the Veteran has consistently reported that he has had low back pain ever since service, the VA examiner's opinion provides sufficient evidence to show that there is no continuity of symptomatology from the Veteran's in-service low back problems because the back pain experienced after service is attributable to a different disability.  Nor is any such disability otherwise medically linked to an incident of service.  There is no indication from a probative medical source that the low back problems during the Veteran's period of service may reasonably associated with his current low back disability (degenerative disc disease and degenerative joint disease), diagnosed many years after service.  The medical evidence does not suggest that the Veteran's current low back disability is related to his period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that his present low back disability began many years after his period of service, without relationship to service.  In August 2012, a VA examiner specifically concluded that the Veteran's current low back disability was not related to his period of service.  

The Veteran has alleged that his current low back disability had its onset during his period of active duty.  However, while the Veteran is competent to report that he had a low back injury and low back problems during his period of service, or that he had low problems for many years, he is not competent to relate his currently claimed low back disability to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  In the Veteran's case, such a nexus opinion requires a certain level of expertise given the medically complex question.  A lay opinion is not sufficient in this case to prove nexus.

In consideration of this evidence, the Board finds that the Veteran's current low back disability did not manifest during service and is not related to any incident therein.  Thus, service connection is not warranted on a direct basis.  Additionally, the evidence does not show that the Veteran's arthritis manifested to a compensable degree within a year of separation from service.  Thus, service connection is also not warranted on a presumptive basis pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for a low back disability; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.  



__________________________                   _________________________
              Vito A. Clementi                                           Kelli A. Kordich
           Veterans Law Judge                                Acting Veterans Law Judge
       Board of Veterans' Appeals                        Board of Veterans' Appeals



____________________________________________
Ryan T. Kessel
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


